Case 2:20-cv-01119-BJR Document 1-7 Filed 07/20/20 Page 1 of 9




      Attachment 4
7/9/2020                                  Alexander, DeVosDocument
                            Case 2:20-cv-01119-BJR        split on stimulus1-7
                                                                            supportFiled
                                                                                    for private school kids -Page
                                                                                            07/20/20         POLITICO
                                                                                                                   2 of 9


           

                                                                                                                                                               



           POLITICO


           Morning Education
           Delivered daily by 10 a.m., Morning Education examines the latest news in education politics and
           policy.

             
           Get the Morning Education Newsletter



                   Your email…




           By signing up you agree to receive email newsletters or alerts from POLITICO. You can unsubscribe at any time. This site is protected by reCAPTCHA and the

           Google Privacy Policy and Terms of Service apply.




           Alexander, DeVos split on stimulus support for private school

           kids

           By NICOLE GAUDIANO                | 05/22/2020 10:00 AM EDT




           With help from Michael Stratford

           Editor’s Note: Morning Education is a free version of POLITICO Pro Education’s morning
           newsletter, which is delivered to our subscribers each morning at 6 a.m. The POLITICO
           Pro platform combines the news you need with tools you can use to take action on the
           day’s biggest stories. Act on the news with POLITICO Pro.

               QUICK FIX


           — Education Secretary Betsy DeVos defended her effort to boost the share of
           stimulus support for private school students, even as Senate HELP Chairman Lamar
           Alexander (R-Tenn.) expressed reservations of her interpretation of the emergency relief
           law.

           — Limiting liability for colleges that reopen this fall and providing greater flexibility
           for federal relief money would be top Republican priorities in any coronavirus relief
           package that the Senate takes up, Alexander said.


https://www.politico.com/newsletters/morning-education/2020/05/22/alexander-devos-split-on-stimulus-support-for-private-school-kids-787837                              1/8
7/9/2020                              Alexander, DeVosDocument
                        Case 2:20-cv-01119-BJR        split on stimulus1-7
                                                                        supportFiled
                                                                                for private school kids -Page
                                                                                        07/20/20         POLITICO
                                                                                                               3 of 9


           — Colleges uneasy about standardized tests taken online from home this fall are
           dropping their requirements for the exams, fueling a movement to eliminate the high-
           stakes tests from admissions decisions altogether.

           IT’S FRIDAY, MAY 22. WELCOME TO MORNING EDUCATION. Got news to
           share? Please send tips to your host at ngaudiano@politico.com or to my colleagues, Juan
           Perez Jr. at jperez@politico.com, Michael Stratford at mstratford@politico.com and Bianca
           Quilantan at bquilantan@politico.com. Share event listings: educalendar@politicopro.com.
           And follow us on Twitter: @Morning_Edu and @POLITICOPro.

           PROGRAMMING NOTE: Due to Memorial Day weekend, Morning Education will not
           publish on Monday, May 25. It will return Tuesday, May 26.

              D R I V I N G T H E D AY


           ALEXANDER, DEVOS PART WAYS ON STIMULUS GUIDANCE: DeVos is now
           getting pushback from Alexander for controversial guidance calling on school districts to
           distribute stimulus funds to private school students more expansively than they would
           under regular federal education aid through Title I.

           — Her policy says schools should spend money on services for private school
           students based on the total number of all students enrolled, rather than poverty levels.

           — "My sense was that the money should have been distributed in the same way
           we distribute Title I money,” Alexander told reporters on Thursday. “I think that's what
           most of Congress was expecting.”

           — DeVos defended her interpretation of the law when asked by POLITICO
           during a video conference to respond to Alexander’s comments. "In our
           implementation of Congress' action under the CARES Act, we have indicated it's our
           interpretation that it is meant literally for all students and that includes students, no
           matter where they're learning,” she said.

           — DeVos later said that public schools should work with their private
           counterparts to understand student needs and to help provide services, such as tutoring
           or teacher professional development for teachers.

           — Unions and education groups have urged DeVos to revise the guidance and
           Jennifer McCormick, Indiana’s Republican state superintendent of public instruction,
           announced last week that she would reject DeVos’ policy. “I will not play political agenda



https://www.politico.com/newsletters/morning-education/2020/05/22/alexander-devos-split-on-stimulus-support-for-private-school-kids-787837   2/8
7/9/2020                              Alexander, DeVosDocument
                        Case 2:20-cv-01119-BJR        split on stimulus1-7
                                                                        supportFiled
                                                                                for private school kids -Page
                                                                                        07/20/20         POLITICO
                                                                                                               4 of 9


           games with COVID relief funds,” McCormick said in a tweet. More from Michael Stratford
           and your host.

           — Alexander’s home state of Tennessee, however, intends to follow DeVos'
           guidance to avoid jeopardizing its federal funding, FOX 17 Nashville reported.



                         HAPPENING JULY 16, 9 a.m. EDT – REBOOTING THE
                         AMERICAN WORKFORCE: Join POLITICO for a virtual
                         discussion exploring how recovery efforts have affected different
                         sectors of the American workforce and what measures lawmakers need
                         to implement to help Americans get back to work. Featuring a keynote
                         conversation with Rep. Bobby Scott (D-Va.), the chairman of the
                         House Committee on Education and Labor, the program also includes
                         a panel discussion with Neil Bradley, executive vice president and
                         chief policy officer at the U.S. Chamber of Commerce, and Marianne
                         Wanamaker, associate professor of economics at the University of
                         Tennessee and former chief domestic economist for President Donald
                         Trump’s White House Council of Economic Advisors. REGISTER
                         HERE.




              H I G H E R E D U C AT I O N


           ALEXANDER EYES LIABILITY SHIELD FOR COLLEGES: Alexander told
           reporters Thursday that it was an “open question of whether there’ll be more funding for
           states and schools in a subsequent round of legislation.”

           — If there is another round of coronavirus relief, Alexander said, Republicans
           would “insist that liability protection be included for businesses, schools — otherwise we’re
           not going to get back to work, back to college, back to school and out to eat.”

           — Colleges have been lobbying Congress and the White House on legislation to
           protect them against liability associated with reopening their campuses during the
           pandemic. Alexander said he had heard directly from many college leaders on the issue.

           — Another priority in any future coronavirus package, Alexander said, would be
           providing greater flexibility to states and local governments on how they could use existing



https://www.politico.com/newsletters/morning-education/2020/05/22/alexander-devos-split-on-stimulus-support-for-private-school-kids-787837   3/8
7/9/2020                              Alexander, DeVosDocument
                        Case 2:20-cv-01119-BJR        split on stimulus1-7
                                                                        supportFiled
                                                                                for private school kids -Page
                                                                                        07/20/20         POLITICO
                                                                                                               5 of 9


           relief money. He cited a proposal by Sen. John Kennedy (R-La.) to allow states to use
           CARES Act, H.R. 748 (116), relief money for operating expenses.

           HOW THE CORONAVIRUS CONQUERED STANDARDIZED TESTS: The
           University of California system, where regents voted Thursday to suspend the SAT and ACT
           mandate through 2024 as the school attempts to develop its own test, joins some 80
           colleges and universities that have announced they will not require standardized test scores
           this fall, either permanently or temporarily, as the testmakers prepare for online exams if
           high schools remain closed.

           — The shift away from standardized tests means more colleges could base
           admissions on students' GPA, high school courses and personal essays, and ease what
           advocates see as longtime barriers for low-income and first-generation applicants. The
           heads of the ACT and SAT, however, warn an emphasis on GPAs could lead to grade
           inflation in well-to-do high schools, where parents can lobby teachers for better marks.

           — Cheating is also a potential issue worrying colleges and universities, and
           could be exacerbated by the online at-home exams, even as testmakers insist online exams
           will be secure. Technical glitches plagued some online Advanced Placement exams last
           week and parents and students have sued challenging the results.

           — The testmakers say they are moving the tests online as a way to ensure students
           have access to the high stakes admissions exams. They also say they’ve been working with
           colleges and have been relying on their guidance during the development of the new
           options. More from Bianca Quilantan.

              K-12


           WHAT COVID-19 IS TEACHING THE TEACHER OF THE YEAR: Tabatha
           Rosproy, a public preschool teacher, on Thursday became the first early childhood educator
           to be named National Teacher of the Year. She told POLITICO the pandemic has taught her
           that “our kids need to have more individualized opportunities.”

           — Rosproy said she wants to advocate for social and emotional learning and
           quality early childhood education for all. Her message to President Donald Trump,
           she said, is that she wants to bring teacher voices to the table for all measures that affect
           students and teachers.

           — White House coronavirus task forces have lacked representation from
           educators. But Rosproy said the continuous learning plan in Kansas has been successful


https://www.politico.com/newsletters/morning-education/2020/05/22/alexander-devos-split-on-stimulus-support-for-private-school-kids-787837   4/8
7/9/2020                              Alexander, DeVosDocument
                        Case 2:20-cv-01119-BJR        split on stimulus1-7
                                                                        supportFiled
                                                                                for private school kids -Page
                                                                                        07/20/20         POLITICO
                                                                                                               6 of 9


           because it was led by teachers.

           — “We've been able to serve families better, we've been able to serve teachers
           better, because we have representatives who are on the ground floor of where the
           needs are,” she said. “And so that that's what I think should happen all over the country.”
           More from your host.

              IN THE COURTS


           'AUNT BECKY' PLEADS GUILTY: Former “Full House” star Lori Loughlin and her
           husband, fashion designer Mossimo Giannulli, will plead guilty today in the “Varsity Blues”
           college admissions scandal for paying to get their two daughters into the University of
           Southern California as fake rowing recruits.

           — Loughlin, 55, has agreed to a sentence of two months in prison, a $150,000
           fine and two years of supervised release with 100 hours of community service,
           according to the U.S. attorney's office in Boston. Loughlin had resisted a guilty plea and her
           sentence is steeper than those levied on parents who pled guilty early on, like "Desperate
           Housewives” actress Felicity Huffman. Bianca has more.

           — The video conference hearing is set for 11:30 a.m. today. To access the hearing,
           members of the public must sign up.



                         WINNERS PLAY THE LONG GAME: Now more than ever, it's
                         essential to look ahead to how society will thrive in the future. "The
                         Long Game" is a newsletter designed for executives, investors and
                         policymakers leading that conversation. Sustainability starts in your
                         inbox; engage with the sharpest minds on our biggest challenges, from
                         pandemics to environmental justice, climate change to renewable
                         energy, inequality, and the future of work. Subscribe today for a
                         nuanced look at these problems and possible solutions.




              MOVERS AND SHAKERS


           — The American School Counselor Association announced that Executive Director Kwok-
           Sze Richard Wong will retire in fall 2020.




https://www.politico.com/newsletters/morning-education/2020/05/22/alexander-devos-split-on-stimulus-support-for-private-school-kids-787837   5/8
7/9/2020                              Alexander, DeVosDocument
                        Case 2:20-cv-01119-BJR        split on stimulus1-7
                                                                        supportFiled
                                                                                for private school kids -Page
                                                                                        07/20/20         POLITICO
                                                                                                               7 of 9


              REPORT ROUNDUP


           — A new GAO report found that campus climate surveys that examine sexual violence
           occurring on individual college campuses have several strengths and limitations.

           — The National Center for Education Statistics is out with the Condition of Education
           2020, showing the overall college enrollment rate for 18- to 24-year-olds at undergraduate
           or graduate institutions rose from 35 percent in 2000 to 41 percent in 2018. The
           congressionally mandated report also shows educational attainment rates for 25- to 29-
           year-olds increased at all levels between 2000 and 2019.

           — Brookings has a new report with recommendations for Congress on providing
           coronavirus stabilization funds for schools.

              SYLLABUS


           — Great Lakes, credit bureaus hit with lawsuit over errors affecting student loan borrowers:
           POLITICO Pro

           — Tennessee asks state Supreme Court to take over school voucher case in race to launch
           this year: Chalkbeat Tennessee

           — Europe learning the dangers of going back to school after coronavirus: POLITICO Pro

           — Mnuchin says another coronavirus bill is probably needed: POLITICO Pro

           — Missouri governor not only allows graduation, but will speak: Associated Press

           — Cuomo: Summer school will be done remotely, no decision on summer camps:
           POLITICO Pro




           Follow us on Twitter
                       Jane Norman @janenorman
                       Michael Stratford @mstratford
                       Nicole Gaudiano @ngaudiano
                       Bianca Quilantan @biancaquilan
                       Juan Perez Jr. @PerezJr




https://www.politico.com/newsletters/morning-education/2020/05/22/alexander-devos-split-on-stimulus-support-for-private-school-kids-787837   6/8
7/9/2020                              Alexander, DeVosDocument
                        Case 2:20-cv-01119-BJR        split on stimulus1-7
                                                                        supportFiled
                                                                                for private school kids -Page
                                                                                        07/20/20         POLITICO
                                                                                                               8 of 9


           F O L LOW US




                                                                       About Us



                                                                     Advertising



                                                               Breaking News Alerts



                                                                        Careers



                                                               Credit Card Payments



                                                                    Digital Edition



                                                                          FAQ



                                                                       Feedback



                                                                      Headlines



                                                                        Photos



                                                                     POWERJobs



                                                                         Press



                                                                 Print Subscriptions



                                                                     Write For Us



                                                                          RSS



                                                                       Site Map




                                                                  Terms of Service



                                                                    Privacy Policy



                                                                 Do not sell my info



                                                           Notice to California Residents




                                                               © 2020 POLITICO LLC




https://www.politico.com/newsletters/morning-education/2020/05/22/alexander-devos-split-on-stimulus-support-for-private-school-kids-787837   7/8
7/9/2020                              Alexander, DeVosDocument
                        Case 2:20-cv-01119-BJR        split on stimulus1-7
                                                                        supportFiled
                                                                                for private school kids -Page
                                                                                        07/20/20         POLITICO
                                                                                                               9 of 9




https://www.politico.com/newsletters/morning-education/2020/05/22/alexander-devos-split-on-stimulus-support-for-private-school-kids-787837   8/8
